PER CURIAM.
This is the second writ of error in this case, and presents no questions not considered in the first writ. On the last trial in the circuit court the case seems to have been submitted on substantially the same evidence as on the first trial, and the rulings of the trial judge on the questions presented and now assigned as erroneous were in conformity with the views expressed by this court on the first writ. Bowen v. Clymer, 24 C. C. A. 446, 79 Fed. 53. The equitable defense presented on the’ first trial was somewhat accented on the last; but no question is raised thereby which we can now consider. As we find no sufficient reason to change our views as to the law applicable, the judgment of the circuit court must be affirmed, and it is so ordered.